DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claim Rejections - 35 USC § 102 – Anticipation 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 1 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (WO 2014/088575, already of record). 
Robinson et al. disclose surfactant systems for zinc containing compositions. The compositions may comprise a combination of zinc salts. The combination comprises zinc citrate in an amount of from 0.25 to 0.75% and zinc oxide in an amount of from 0.75 to 1.25% by weight of the compositions (00015). The compositions are formulated into a dentifrice in the form of a paste or gel (paragraph 00029). The compositions have anti-plaque and anti-bacterial activity (paragraph 0002) meeting treating or preventing a disease or condition of the oral cavity. In some embodiments, the oral care compositions of the invention may also contain a source of fluoride ions or fluorine-providing component, as anticaries agent in amount sufficient to supply about 25 ppm to 5,000 ppm of fluoride ions and include sodium fluoride, sodium monofluorophosphate and stannous fluoride (paragraph 00064). The compositions may comprise water ranging from about 25 to 70 wt% of the dentifrice composition (paragraph 00074). Example 4 comprises 1.1% sodium monofluorophosphate, 1 wt% zinc oxide and 0.5 wt% zinc citrate (Table 4), meeting the recited ratio.  One would only need to substitute sodium fluoride for the sodium monofluorophosphate to meet the limitations of the instant claims. 
The compositions comprise a combination of zinc oxide, zinc citrate and a fluoride source in the amounts recited by the instant claims. Therefore, the compositions of Robinson et al. would have the antibacterial effects of the instant claims. 
In regards to the claim 10, the compositions are applied to the oral cavity and comprise zinc salts. Therefore, the compositions would inherently inhibit halitosis.
Therefore, Robinson et al. anticipate the instant claims. 

Obvious-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1 and 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,278,477 in view of Robinson et al. (WO 2014/088575). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as the compositions of the instant claims and patented claims recite compositions comprising a combination of zinc oxide and zinc citrate and sodium fluoride. The instant claims differ from the patented claims insofar as the patented claims recite a surfactant whereas the instant claims do not. 
Robinson et al. disclose oral care compositions comprising a combination of zinc salts. The compositions are formulated into toothpaste and may comprise surfactants to provide foaming, such as sodium lauryl sulfate.
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art prior to filing the application to have added sodium lauryl sulfate to the compositions of the instant claims to provide foaming to the oral care composition. 
 
2) Claims 1 and 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-9 of U.S. Patent No. 10,342,750. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as the compositions of the instant claims and patented claims recite compositions comprising a combination of zinc oxide and zinc citrate 1.5:1. The instant claims differ from the patented claims insofar as the patented claims recite fluoride salts in the independent claim whereas the instant claims recite sodium fluoride. Therefore, the instant claims are obvious over the patented claims. 

.Conclusion
Claims 1 and 4-10 are rejected.
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/
Primary Examiner, Art Unit 1612